Citation Nr: 1700919	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran had requested a video conference hearing in his November 2013 VA Form 9 in conjunction with his appeal.  Such hearing was scheduled for September 2016.  However, the record reflects the Veteran failed to report for this scheduled hearing, and no good cause has been shown for this failure.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704.  


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran's attorney at the time withdrew his appeal of the issue of entitlement to TDIU.  Hence, there remains no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  


ORDER

The appeal of the issue of entitlement to TDIU is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


